TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00587-CR


Andrew Willis, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
NO. 87131, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Andrew Willis has filed a motion to dismiss his appeal stating that he
wishes to withdraw his notice of appeal and asking us to dismiss the cause.  The motion complies
with rule 42.2 of the rules of appellate procedure.  See Tex. R. App. P. 42.2(a).  We therefore grant
the motion and dismiss the appeal.

					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed on Appellant's Motion
Filed:   June 16, 2009
Do Not Publish